In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00086-CV



            GREGORY DANIELS, Appellant

                           V.

      BALCONES WOODS CLUB, INC., Appellee



         On Appeal from the 201st District Court
                 Travis County, Texas
          Trial Court No. D-1-GN-16-005244




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         Gregory Daniels, appellant, filed a notice of appeal in this matter on September 11, 2018.

Both the clerk’s and reporter’s records were due to be filed with this Court on or before October 9,

2018. Neither record has been filed, and there is no indication that Daniels has paid for or made

arrangements for payment of the fees associated with their preparation. Further, Daniels has not

tendered the mandatory $205.00 filing fee associated with the appeal.

         “A party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme Court order.

The appellate court may enforce this rule by any order that is just.” TEX. R. APP. P. 5. Similarly,

unless otherwise excused, an appellant must either pay or make arrangements for the payment of

the fees related to preparation of the appellate record to ensure that the record is timely filed. TEX.

R. APP. P. 35.3(a)(2), (b)(3), 37.3(b).

         By letter dated October 9, 2018, and pursuant to Rule 37.3(b) of the Texas Rules of

Appellate Procedure, Daniels was provided with notice of and an opportunity to cure these

defects. 1 See TEX. R. APP. P. 37.3(b), 42.3(b), (c). The clerk’s letter further warned Daniels that

if he did not submit an adequate response to the notice by October 19, 2018, his appeal would be

subject to dismissal for want of prosecution. Daniels has never paid for, nor made appropriate

arrangements to pay for, the appellate record. We have received no communication from Daniels


1
 Originally appealed to the Third Court of Appeals in Austin, this case was transferred to this Court by the Texas
Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001
(West 2013). The October 9, 2018, notice to Daniels was delivered by the clerk’s office of the Third Court of Appeals.
That notice further advised Daniels that if a reporter’s record was necessary to the appeal and had not already been
requested, Daniels should make a written request to the court reporter and make arrangements to pay for the record.
See TEX. R. APP. P. 34.1, 34.6(b)(1).

                                                          2
responsive to the October 9 correspondence, and we have received neither the required filing fee

nor the appellate record. Accordingly, this appeal is ripe for dismissal.

       Pursuant to Rules 37.3(b) and 42.3(b) of the Texas Rules of Appellate Procedure, we

dismiss this appeal for want of prosecution.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        November 8, 2018
Date Decided:          November 9, 2018




                                                 3